Jack Holt, Jr., Chief Justice. Albert Tiner was charged in the City Court of Pea Ridge under state law for driving while intoxicated. The city court refused his motion for a change of venue to Rogers Municipal Court. Tiner subsequently petitioned the Benton County Circuit Court for a writ of prohibition to prevent the city court from proceeding. The circuit court granted the writ and ordered a change of venue. The city court appeals from that order.  We agree with the trial court and affirm. In Russell v. Miller, 253 Ark. 583, 487 S.W.2d 617 (1972), we analyzed similar issues in light of Ark. Stat. Ann. § 19-1102 (Repl. 1980) and § 22-725 (Repl. 1962). Section 19-1102 invests the mayor’s court (now renamed the city court) with the same jurisdiction and power of a justice of the peace over criminal cases arising under the laws of this state. Section 22-725 provides the jurisdiction of the justice of the peace may be subject to a motion for change of venue to municipal court and that, upon the filing of such a motion, the justices of the peace “shall have no further jurisdiction in the case.” We concluded, and rightfully so, that when these statutes are read together, they mean that the jurisdiction of the mayor’s court (city court), like that of the justice of the peace, is subject to a motion to transfer to municipal court when a state offense is involved, and that upon the filing of a motion to take a change of venue, jurisdiction is withdrawn from the city court.  Divestment of jurisdiction from the city court is not contrary to Ark. Const, art. 7, § 43, which gives the General Assembly authority to set jurisdiction of corporation courts.  Writs of prohibition may be utilized when the trial court is entirely without jurisdiction or is attempting to act beyond its jurisdiction. Beaumont v. Adkisson, 267 Ark. 511, 593 S.W.2d 11 (1980). The granting of the writ of prohibition in this instance was proper. Affirmed. Hickman, J., dissents.